Exhibit 10.1

Execution Version

FIRST AMENDMENT

TO

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

NEXPOINT REAL ESTATE FINANCE OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

THIS FIRST AMENDMENT (this “Amendment”) to the Amended and Restated Limited
Partnership Agreement of NexPoint Real Estate Finance Operating Partnership,
L.P. (the “Partnership”), dated as of July 20, 2020, is entered into by NexPoint
Real Estate Finance OP GP, LLC, a Delaware limited liability company (the
“General Partner”) on behalf of the Partnership pursuant to its agreement of
limited partnership (as now or hereafter amended, restated, modified,
supplemented, or replaced, the “Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to them in the Agreement,
unless the context shall otherwise require.

WHEREAS, the Partnership was formed on June 7, 2019 and the original agreement
of limited partnership of the Partnership (the “Original Agreement”) was entered
into between the Initial General Partner and the Initial Limited Partner dated
as of June 10, 2019;

WHEREAS, the Original Agreement was amended and restated as of February 11, 2020
by the parties to the Original Agreement and the other parties to such amendment
and restatement;

WHEREAS, Section 4.2 of the Agreement authorizes the General Partner, following
the direction and approval of the Board of Directors, to cause the Partnership
to issue additional Partnership Interests in one or more classes, or one or more
series of any of such classes, or otherwise with such designations, preferences,
redemption and conversion rights and relative, participating, optional or other
special rights, powers and duties, including rights, powers and duties senior to
Limited Partner Interests, all as shall be determined by the General Partner
(following the direction and approval of the Board of Directors) subject to
Delaware law, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the General Partner desires to (a) set forth the designations, rights,
powers, preferences and duties and other terms of the Series A Preferred Units
(as hereinafter defined in Annex A attached hereto); and (b) cause the
Partnership, following direction and approval of the Board of Directors, to
issue to NexPoint Real Estate Finance, Inc., a Maryland corporation (the
“Company”), the Series A Preferred Units in exchange for a contribution by the
Company of the net proceeds from its offering of Series A Preferred Stock of the
Company; and

WHEREAS, the General Partner also desires to (a) amend and restate Exhibit A to
the Agreement to reflect issuances and transfers of Common Units, admissions of
Limited Partners and additional Capital Contributions and (b) amend the
Agreement such that the General Partner may hereafter amend and restate Exhibit
A, without direction and approval of the Board of Directors, to reflect changes
to the information set forth therein if such changes have previously been
approved by the General Partner and the Board of Directors; and

WHEREAS, in accordance with Sections 4.2, 12.2, 12.3 and 14.1 of the Agreement,
the General Partner has issued the Common Units and the Series A Preferred
Units, admitted Limited Partners, and prepared and approved this Amendment, in
each case following the direction and approval of the Board of Directors.

NOW THEREFORE, the General Partner, following the direction and approval of the
Board of Directors, amends the Agreement as follows:

AGREEMENTS

Section 1. Terms and Conditions of Series A Preferred Units. The Agreement is
hereby amended by the addition of a new annex thereto, entitled Annex A, in the
form attached hereto, which sets forth the designations, allocations,
preferences, conversion or other rights, voting powers or rights, restrictions,
limitations as to distributions, qualifications or terms and conditions of
redemption, and any other special rights, powers and duties and other terms of
the Series A Preferred Units and which shall be made a part of the Agreement.

Section 2. Construction. The Series A Preferred Units have been created and are
being issued in conjunction with the Company’s issuance and sale of Series A
Preferred Stock, and as such, the Series A Preferred Units are intended to have
designations, preferences and other rights and terms that are substantially the
same as those of the Series A Preferred Stock, all such that the economic
interests of the Series A Preferred Units and the Series A Preferred Stock are
substantially identical, and the provisions, terms and conditions of this
Amendment, including without limitation the attached Annex A, shall be
interpreted in a fashion consistent with this intent.

Section 3. Amendment of Exhibit A. Exhibit A of the Agreement is hereby amended
and restated in its entirety to read as set forth on Exhibit A hereto.

Section 4. Amendment of Section 12.3. Article 12, Section 12.3 of the Agreement
is hereby deleted in its entirety and replaced by the following:

 

2



--------------------------------------------------------------------------------

“Section 12.3. Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by
applicable law, shall prepare and file an amendment to the Certificate and may
for this purpose exercise the power of attorney granted pursuant to Section 2.4
hereof. Notwithstanding Sections 7.1(A)(8) and 14.1 hereof, the General Partner
may amend Exhibit A without the direction and approval of the Board of Directors
if the changes to be reflected on Exhibit A have previously been approved by the
General Partner and the Board of Directors.

Section 5. Amendment of Article I. The definition of the following term
contained in Article I of the Agreement is hereby deleted in its entirety and
replaced by the definition below:

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time; provided,
however, that, to the extent applicable in context, the term “Percentage
Interest” means, as to a Partner, its interest in a specific class or series (or
specified group of classes and/or series) as determined by dividing the
Partnership Units of a specific class or series (or specified group of classes
and/or series) owned by such Partner by the total number of Partnership Units of
such specific class or series (or specified group of classes and/or series)
outstanding.

Section 6. Amendment of Section 5.1. Article 5, Sections 5.1 of the Agreement is
hereby deleted in its entirety and replaced by Section 5.1, below.

“Section 5.1 Requirement and Characterization of Distributions

The General Partner shall distribute at least quarterly, or more frequently if
required by this Agreement, a portion of Available Cash generated by the
Partnership during such quarter or shorter period, such portion as determined by
the General Partner following the direction and approval of the Board of
Directors, to the Partners that are Partners on the Partnership Record Date with
respect to such quarter or shorter period in accordance with the following order
of priority: (i) first, with respect to any Partnership Units that are entitled
to any preference in distribution, in accordance with the rights of holders of
such class(es) of Partnership Unit (and, within each class, among the holders of
each such class, pro rata in proportion to their respective Percentage Interests
of such class on such Partnership Record Date); and (ii) second, with respect to
any Partnership Units that are not entitled to any preference in distribution,
in accordance with the rights of holders of such class(es) of Partnership Unit
(and, within each class, among the holders of each such class, pro rata in
proportion to their respective Percentage Interests of such class on such
Partnership Record Date); provided, that in no event may a Partner receive a
distribution of

 

3



--------------------------------------------------------------------------------

Available Cash with respect to a Partnership Unit if such Partner is entitled to
receive a distribution out of such Available Cash with respect to a REIT Share
for which such Partnership Unit has been exchanged, and any such distribution
shall be made to the Company. In accordance with Section 4.6(A), LTIP
Unitholders shall be entitled to receive distributions pursuant to this
Section 5.1 in an amount per LTIP Unit equal to distributions made per Common
Unit.”

Section 7. Miscellaneous.

(a) Effect of Amendment. This Amendment is limited as specified and shall not
constitute a modification, amendment or waiver of any other provision of the
Agreement. Except as specifically amended by this Amendment, all other
provisions of the Agreement are hereby ratified and remain in full force and
effect.

(b) Single Document. From and after the date hereof, all references to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment.

(c) Severability. In the event that any provision of this Amendment or the
application of any provision of this Amendment is declared to be invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Amendment shall not be affected.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

(e) Headings. The headings in this Amendment are for convenience only. They
shall not be deemed part of this Agreement and in no way define, limit, extend
or describe the scope or intent of any provisions hereof.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first written above.

 

GENERAL PARTNER NexPoint Real Estate Finance OP GP, LLC, a Delaware limited
liability company By:   /s/ Dana Sprong   Name: Dana Sprong   Title: Sole Member

[Signature Page to First Amendment

to the Amended and Restated Limited Partnership Agreement

of NexPoint Real Estate Finance Operating Partnership, L.P.]



--------------------------------------------------------------------------------

EXHIBIT A

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS+

(As of July 20, 2020)

 

Name and Address
of Partner    Cash
Contribution   

Agreed Value
of
Contributed

Property

   Total
Contribution    Number of
Units   

LTIP

Units

   Percentage
Interest               General Partner                                          
NexPoint Real Estate Finance
OP GP, LLC    $0    N/A    N/A    N/A    N/A    0.0%             Limited
Partners                                           Common Units               
                          

NexPoint Real Estate
Finance, Inc.

Admitted Feb. 11, 2020

   $92,064,484.95    N/A    $92,064,484.95    5,350,000    N/A    90.5%        
   

The Dugaboy Investment
Trust

Admitted May 29, 2020

   N/A    $7,000,000.00    $7,000,000.00    395,033.86    N/A    6.7%          
 

The 83 Investment Trust

Admitted May 29, 2020

   N/A    $2,250,000.00    $2,250,000.00    126,975.171    N/A    2.1%          
 

TwentySix Investment Trust

Admitted May 29, 2020

   N/A    $250,000.00    $250,000.00    14,108.35    N/A    0.2%            

Highland Capital
Management Real Estate
Holdings II, LLC

Admitted May 29, 2020

   N/A    $500,000.00    $500,000.00    28,216.70    N/A    0.5%            
Series A Preferred Units2                              

+ Subject to change as a result of subsequent contributions by the Company

 

 

1 

TwentySix Investment Trust transferred 126,975.17 Common Units to this Limited
Partner effective May 29, 2020.

2 

To be updated following the close of the Company’s offering of Series A
Preferred Stock.



--------------------------------------------------------------------------------

ANNEX A

DESIGNATION OF THE SERIES A PREFERRED UNITS

OF

NEXPOINT REAL ESTATE FINANCE OPERATING PARTNERSHIP, L.P.

Section 1. Designation and Number. A series of Preferred Units (as defined
below) of NexPoint Real Estate Finance Operating Partnership, L.P., a Maryland
limited partnership (the “Partnership”), designated the “8.50% Series A
Cumulative Redeemable Preferred Units” (the “Series A Preferred Units”), is
hereby established in accordance with the terms of the Agreement. The number of
authorized Series A Preferred Units shall be 2,300,000.

Section 2. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Amended and Restated
Limited Partnership Agreement of NexPoint Real Estate Finance Operating
Partnership, L.P. (the “Partnership”), dated as of February 11, 2020 (as now or
hereafter amended, restated, modified, supplemented, or replaced, the
“Agreement”). The following defined terms used herein shall have the meanings
specified below:

“Articles Supplementary” means the Articles Supplementary of NexPoint Real
Estate Finance, Inc. (the “Company”) filed with the State Department of
Assessments and Taxation of the State of Maryland on July 20, 2020, designating
the terms, rights and preferences of the Series A Preferred Stock.

“Agreement” shall have the meaning provided above.

“Base Liquidation Preference” shall have the meaning provided in Section 6(A).

“Common Stock” shall have the meaning provided in the Charter.

“Distribution Record Date” shall have the meaning provided in Section 5(A).

“Junior Preferred Units” shall have the meaning provided in Section 4.

“Liquidating Distributions” shall have the meaning provided in Section 6(A).

“Parity Preferred Units” shall have the meaning provided in Section 4.

“Preferred Units” means all Partnership Units designated as preferred units by
the General Partner from time to time in accordance with Section 4.2 of the
Agreement.

“Senior Preferred Units” shall have the meaning provided in Section 4.

“Series A Preferred Return” shall have the meaning provided in Section 5(A).

“Series A Preferred Stock” shall have the meaning provided in the Charter.

 

1



--------------------------------------------------------------------------------

“Series A Preferred Unit Distribution Payment Date” shall have the meaning
provided in Section 5(A).

“Series A Preferred Units” shall have the meaning provided in Section 1.

“Set apart for payment” shall be deemed to include (without limitation): the
recording by the Partnership in its accounting ledgers of any accounting or
bookkeeping entry which indicates, in accordance with the Agreement, the
allocation of funds to be so paid on any series or class of Partnership Units;
provided, however, that if any funds for any class or series of Junior Preferred
Units or Parity Preferred Units are placed in a separate account of the
Partnership or delivered to a disbursing, paying or other similar agent, then
“set apart for payment” with respect to the Series A Preferred Units shall mean
placing such funds in a separate account or delivering such funds to a
disbursing, paying or other similar agent.

Section 3. Maturity. The Series A Preferred Units have no stated maturity and
will not be subject to any sinking fund or mandatory redemption.

Section 4. Rank. The Series A Preferred Units will, with respect to distribution
rights and rights upon liquidation, dissolution or winding up of the
Partnership, rank (a) senior to all classes or series of Common Units of the
Partnership and any class or series of Preferred Units expressly designated as
ranking junior to the Series A Preferred Units as to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership
(collectively, the “Junior Preferred Units”); (b) on parity with any class or
series of Preferred Units issued by the Partnership expressly designated as
ranking on parity with the Series A Preferred Units as to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership (the
“Parity Preferred Units”); and (c) junior to any class or series of Preferred
Units issued by the Partnership expressly designated as ranking senior to the
Series A Preferred Units as to distribution rights and rights upon liquidation,
dissolution or winding up of the Partnership (the “Senior Preferred Units”). The
term “Preferred Units” does not include convertible or exchangeable debt
securities of the Partnership, including convertible or exchangeable debt
securities which will rank senior to the Series A Preferred Units prior to
conversion or exchange. The Series A Preferred Units will also rank junior in
right or payment to the Partnership’s existing and future indebtedness.

Section 5. Distributions.

A. Subject to the preferential rights of holders of any class or series of
Preferred Units of the Partnership expressly designated as ranking senior to the
Series A Preferred Units as to distribution rights, the holders of Series A
Preferred Units shall be entitled to receive, when, as and if authorized by the
General Partner in accordance with the Agreement and declared by the
Partnership, out of assets of the Partnership legally available for payment of
distributions, cumulative cash distributions at the rate of 8.50% per annum of
the Base Liquidation Preference (as defined below) per unit (equivalent to a
fixed annual amount of $2.125 per unit) (the “Series A Preferred Return”).
Distributions on the Series A Preferred Units shall accrue and be cumulative

 

2



--------------------------------------------------------------------------------

from, but not including, the date of original issue of any Series A Preferred
Units and shall be payable quarterly, in equal amounts, in arrears, on or about
the 25th day of each January, April, July and October of each year (or, if not a
Business Day (as defined below), then the next succeeding Business Day, each a
“Series A Preferred Unit Distribution Payment Date’’) for the period ending on
such Series A Preferred Unit Distribution Payment Date, commencing on
October 25, 2020. “Business Day” shall mean any day, other than a Saturday or
Sunday, that is neither a legal holiday nor a day on which banking institutions
in Texas or New York are authorized or required by applicable law, regulation or
executive order to close. The amount of any distribution payable on the Series A
Preferred Units for any partial distribution period will be prorated and
computed on the basis of twelve 30-day months and a 360-day year. Distributions
will be payable in arrears to holders of record of the Series A Preferred Units
as they appear on the records of the Partnership at the close of business on the
applicable Partnership Record Date (each, a “Distribution Record Date”).

B. No distributions on the Series A Preferred Units shall be authorized by the
General Partner or declared, paid or set apart for payment by the Partnership at
such time as the terms and provisions of any agreement of the Company or the
Partnership, including any agreement relating to the indebtedness of any of
them, prohibits such authorization, declaration, payment or setting apart for
payment or provides that such authorization, declaration, payment or setting
apart for payment would constitute a breach thereof or a default thereunder, or
if such authorization, declaration, payment or setting apart shall be restricted
or prohibited by applicable law.

C. Notwithstanding anything to the contrary contained herein, distributions on
the Series A Preferred Units will accrue whether or not the restrictions
referred to in Section 5(B) exist, whether or not the Partnership has earnings,
whether or not there are assets legally available for the payment of such
distributions and whether or not such distributions are authorized or declared.

D. Except provided in Section 5(E) below, no distributions shall be declared and
paid or set apart for payment, and no other distribution of cash or other
property may be declared and made, directly or indirectly, on or with respect
to, any Common Units, Parity Preferred Units or Junior Preferred Units of the
Partnership (other than a distribution paid in units of, or options, warrants or
rights to subscribe for or purchase units of, Common Units or Junior Preferred
Units) for any period, nor shall units of any class or series of Common Units,
Parity Preferred Units or Junior Preferred Units be redeemed, purchased or
otherwise acquired for any consideration, nor shall any assets be paid or made
available for a sinking fund for the redemption of any such units by the
Partnership, directly or indirectly (except by conversion into or exchange for
units of, or options, warrants or rights to subscribe for or purchase units of,
Common Units or Junior Preferred Units, and except for purchases or exchanges
pursuant to a purchase or exchange offer made on the same terms to all holders
of Series A Preferred Units and all holders of Parity Preferred Units), unless
full cumulative distributions on the Series A Preferred Units for all past
distribution periods shall have been or contemporaneously are declared and paid
or declared and a sum sufficient for the payment thereof is set apart for
payment.

 

3



--------------------------------------------------------------------------------

E. When cumulative distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart for payment) on the Series A Preferred
Units and any Parity Preferred Units, all distributions declared on the Series A
Preferred Units and any Parity Preferred Units shall be declared pro rata so
that the amount of distributions declared per Series A Preferred Unit and such
Parity Preferred Units shall in all cases bear to each other the same ratio that
accrued distributions per Series A Preferred Unit and such Parity Preferred
Units (which shall not include any accrual in respect of unpaid distributions on
any Parity Preferred Units for prior distribution periods if such Parity
Preferred Units do not have a cumulative distribution) bear to each other. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution payment or payments on Series A Preferred Units which may be in
arrears.

F. Holders of Series A Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or units of the Partnership, in
excess of full cumulative distributions on the Series A Preferred Units as
provided above. Any distribution made on the Series A Preferred Units shall
first be credited against the earliest accrued but unpaid distributions due with
respect to such units which remain payable. Accrued but unpaid distributions on
Series A Preferred Units will accumulate as of the Series A Preferred Unit
Distribution Payment Date on which they first become payable or on the date of
redemption, as the case may be.

G. For the avoidance of doubt, in determining whether a distribution (other than
upon voluntary or involuntary liquidation), redemption or other acquisition of
the Partnership Units is permitted under Delaware law, no effect shall be given
to the amounts that would be needed, if the Partnership were to be dissolved at
the time of the distribution, to satisfy the preferential rights upon
distribution of holders of Partnership Units whose preferential rights are
superior to those receiving the distribution.

Section 6. Liquidation Preference.

A. Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership, before any distribution or payment shall be made
to the holders of any Common Units or Junior Preferred Units, the holders of the
Series A Preferred Units then outstanding shall be entitled to be paid, or have
the Partnership declare and set apart for payment, out of the assets of the
Partnership legally available for distribution to its Partners after payment or
provision for payment of all debts and other liabilities of the Partnership, a
liquidation preference in cash of $25.00 per Series A Preferred Unit (the “Base
Liquidation Preference”), plus an amount equal to any accrued and unpaid
distributions (whether or not declared) to, but not including, the date of
payment or the date the liquidation preference is set apart for payment (the
“Liquidating Distributions”).

B. If upon any such voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, the available assets of the Partnership are insufficient
to pay the full amount of the Liquidating Distributions on all outstanding
Series A Preferred Units and the corresponding amounts payable on all
outstanding Parity Preferred Units, then the holders of Series A Preferred Units
and Parity Preferred Units shall share ratably in any such distribution of
assets in proportion to the full Liquidating Distributions to which they would
otherwise be respectively entitled.

 

4



--------------------------------------------------------------------------------

C. Upon any voluntary or involuntary liquidation, dissolution or winding up of
the Partnership, after payment shall have been made in full to the holders of
the Series A Preferred Units and any Parity Preferred Units, any other series or
class or classes of Junior Preferred Units shall be entitled to receive any and
all assets remaining to be paid or distributed, and the holders of the Series A
Preferred Units and any Parity Preferred Units shall not be entitled to share
therein.

D. After payment of the full amount of the Liquidating Distributions to which
they are entitled, holders of Series A Preferred Units will have no right or
claim to any of the remaining assets of the Partnership.

E. For the avoidance of doubt, the consolidation, merger or conversion of the
Partnership with or into another entity, the merger of another entity with or
into the Partnership, a statutory unit exchange by the Partnership or the sale,
lease, transfer or conveyance of all or substantially all of the assets or
business of the Partnership shall not be considered a liquidation, dissolution
or winding up of the affairs of the Partnership.

Section 7. Optional Redemption.

A. The Series A Preferred Units are not redeemable prior to July 24, 2025,
except as otherwise provided in this Section 7. On and after July 24, 2025, the
Partnership, at its option, upon not less than 30 nor more than 60 days’ written
notice, may redeem the Series A Preferred Units, in whole or from time to time
in part, for cash, at a redemption price equal to $25.00 per Series A Preferred
Unit, plus any accrued and unpaid distributions thereon (whether or not
declared) to, but not including, the date fixed for redemption (the “Redemption
Date”). If fewer than all of the outstanding Series A Preferred Units are to be
redeemed, the Series A Preferred Units to be redeemed may be selected pro rata
(as nearly as practicable without creating fractional units) or by lot.

B. Unless full cumulative distributions on all Series A Preferred Units shall
have been or contemporaneously are declared and paid or declared and a sum
sufficient for the payment thereof set apart for payment for all past
distribution periods, (i) no Series A Preferred Units shall be redeemed unless
all outstanding Series A Preferred Units are simultaneously redeemed, and
(ii) the Partnership shall not purchase or otherwise acquire directly or
indirectly for any consideration, nor shall any monies be paid to or be made
available for a sinking fund for the redemption of, any Series A Preferred Units
(except by conversion into or exchange for, or options, warrants or rights to
purchase or subscribe for units of, Common Units or Junior Preferred Units of
the Partnership); provided, however, that the foregoing shall not prevent the
redemption or purchase of Series A Preferred Units by the Partnership in
connection with a redemption or purchase by the Company of Series A Preferred
Stock pursuant to Article VII of the Charter or otherwise in order to ensure
that the Company remains qualified as a REIT for federal income tax purposes or
pursuant to the terms of the Articles Supplementary, or the purchase or
acquisition of Series A Preferred Units pursuant to a purchase or exchange offer
made on the same terms to holders of all outstanding Series A Preferred Units.

 

5



--------------------------------------------------------------------------------

C. Immediately prior to any redemption of Series A Preferred Units, the
Partnership shall pay, in cash, any accrued and unpaid distributions on the
Series A Preferred Units (whether or not declared) to, but not including, the
Redemption Date, unless a Redemption Date falls after a Distribution Record Date
and prior to the corresponding Series A Preferred Unit Distribution Payment
Date, in which case each holder of Series A Preferred Units at the close of
business on such Distribution Record Date shall be entitled to the distribution
payable on such units on the corresponding Series A Preferred Unit Distribution
Payment Date (including any accumulated and unpaid distributions for prior
distribution periods) notwithstanding the redemption of such units before such
Series A Preferred Unit Distribution Payment Date. Except as provided above, the
Partnership will make no payment or allowance for unpaid distributions, whether
or not in arrears, on Series A Preferred Units for which a notice of redemption
has been given.

D. Notice of redemption of the Series A Preferred Units shall be mailed by the
Partnership to each holder of record of the Series A Preferred Units to be
redeemed by first class mail, postage prepaid, not less than 30 nor more than 60
days prior to the Redemption Date at such holder’s address as the same appears
on the records of the Partnership. A failure to give such notice or any defect
therein or in the mailing thereof shall not affect the validity of the
proceedings for the redemption of any Series A Preferred Units except as to the
holder to whom notice was defective or not given. In addition to any information
required by applicable law, each notice shall state: (i) the Redemption Date;
(ii) the redemption price; (iii) the number of Series A Preferred Units to be
redeemed; (iv) the place or places where the Series A Preferred Units are to be
surrendered for payment of the redemption price; and (v) that distributions on
such Series A Preferred Units to be redeemed will cease to accrue on such
Redemption Date. If less than all of the Series A Preferred Units held by any
holder are to be redeemed, the notice mailed to such holder shall also specify
the number of units of Series A Preferred Units held by such holder to be so
redeemed.

E. Holders of Series A Preferred Units to be redeemed shall surrender such
Series A Preferred Units at the place or places designated in such notice and,
upon surrender of the units, such Series A Preferred Units shall be redeemed by
the Partnership at the redemption price plus any accrued and unpaid
distributions (whether or not declared) payable upon such redemption. If notice
of redemption of any of the Series A Preferred Units has been given and if the
assets necessary for such redemption have been set apart for payment by the
Partnership for the benefit of the holders of any Series A Preferred Units so
called for redemption, then from and after the Redemption Date distributions
will cease to accrue on such Series A Preferred Units, such Series A Preferred
Units shall no longer be deemed outstanding and all rights of the holders of
such Series A Preferred Units will terminate, except the right to receive the
redemption price and any accrued and unpaid distributions (whether or not

 

6



--------------------------------------------------------------------------------

declared) to, but not including, the Redemption Date; provided, however, if the
Redemption Date falls after a Distribution Record Date and prior to the
corresponding Series A Preferred Unit Distribution Payment Date, each holder of
Series A Preferred Units so called for redemption at the close of business on
such Distribution Record Date shall be entitled to the distribution payable on
such units on the corresponding Series A Preferred Unit Distribution Payment
Date notwithstanding the redemption of such units before such Series A Preferred
Unit Distribution Payment Date.

F. Notwithstanding anything to the contrary contained herein, the Partnership
may redeem one Series A Preferred Unit for each share of Series A Preferred
Stock purchased in the open market, through tender or by private agreement by
the Company.

G. All Series A Preferred Units redeemed or otherwise acquired by the
Partnership in any manner whatsoever shall be canceled with respect to each
Series A Preferred Unit so redeemed in accordance with the applicable provisions
of the Agreement. From and after the Redemption Date, the Series A Preferred
Units so canceled shall no longer be outstanding and all rights hereunder, to
distributions or otherwise, with respect to such Series A Preferred Units shall
cease.

H. Notwithstanding anything to the contrary contained herein, the Partnership
may redeem Series A Preferred Units at any time in connection with any
redemption by the Company of the Series A Preferred Stock.

Section 8. Voting Rights.

A. Holders of the Series A Preferred Units will not have any voting or consent
rights.

B. When reference is made to Percentage Interest or holdings of Partnership
Units as a threshold for voting, consent, approval or any similar requirement in
the Agreement, such reference will not include Series A Preferred Units, except
as required by applicable law.

Section 9. Conversion. The Series A Preferred Units are not convertible or
exchangeable for any other property or securities, except as provided herein.

A. In the event that a holder of Series A Preferred Stock exercises its right to
convert the Series A Preferred Stock into Common Stock in accordance with the
terms of the Articles Supplementary, then, concurrently therewith, an equivalent
number of Series A Preferred Units of the Partnership held by the Company shall
be automatically converted into a number of Common Units of the Partnership
equal to the number of shares of Common Stock issued upon conversion of such
Series A Preferred Stock; provided, however, that if a holder of Series A
Preferred Stock receives cash or other consideration in addition to or in lieu
of Common Stock in connection with such conversion, then the Company, as the
holder of the Series A Preferred Units, shall be entitled to receive cash or
such other consideration equal (in amount and form) to the cash or other
consideration to be paid by the Company to such holder of the Series A Preferred
Stock. Any such conversion will be effective at the same time the conversion of
Series A Preferred Stock into Common Stock is effective.

 

7



--------------------------------------------------------------------------------

B. No fractional units will be issued in connection with the conversion of
Series A Preferred Units into Common Units. In lieu of fractional Common Units,
the Company shall be entitled to receive a cash payment in respect of any
fractional unit in an amount equal to the fractional interest multiplied by the
closing price of a share of Common Stock on the date the shares of Series A
Preferred Stock are surrendered for conversion by a holder thereof.

Section 10. Allocation of Net Income and Net Loss.

Article 6, Sections 6.1(A) and (B) of the Agreement are hereby deleted in their
entirety and replaced by sections A and B, below:

“A. After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto for the applicable taxable year or other allocation
period, and subject to Section 4 of Exhibit B attached hereto, Net Income for
each taxable year or other allocation period shall be allocated to the Partners’
Capital Accounts in the following order of priority:

(1) First, to the General Partner until the cumulative Net Income allocated to
the General Partner under this Section 6.1(A)(1) equals the cumulative Net Loss
allocated to the General Partner under Section 6.1(B)(3);

(2) Second, to the holders of Series A Preferred Units until the cumulative Net
Income allocated to such holders under this Section 6.1(A)(2) equals the
cumulative Net Loss allocated to such holders under Section 6.1(B)(2) (pro rata
in accordance with the excess of such Net Loss over such Net Income for each
such holder);

(3) Third, to the holders of Common Units and LTIP Units until the cumulative
Net Income allocated to such holders under this Section 6.1(A)(3) equals the
cumulative Net Loss allocated to such holders under Section 6.1(B)(1) (pro rata
in accordance with the excess of such Net Loss over such Net Income for each
such holder);

(4) Fourth, 100% to the holders of Series A Preferred Units, pro rata in
accordance with their respective Percentage Interests in the Series A Preferred
Units, until the cumulative Net Income allocated to such holders under this
Section 6.1(A)(4) is equal to the excess of (x) the cumulative amount of
distributions such holders have received with respect the Series A Preferred
Unites (other than distributions of Base Liquidation Preference) for all
Partnership Years or other applicable period or to the date of redemption, to
the extent such Series A Preferred Units are redeemed during such period, over
(y) the cumulative Net Profit allocated to such holders with respect to the
Series A Preferred Units, pursuant to this Section 6.1(A)(4) for all prior
Partnership Years or other applicable periods; and

 

8



--------------------------------------------------------------------------------

(5) Thereafter, to the holders of Common Units and LTIP Units pro rata in
accordance with their respective Percentage Interests in the Common Units.

B. After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto for the applicable taxable year or other allocation
period, and subject to Section 4 of Exhibit B attached hereto, Net Loss for each
taxable year or other allocation period shall be allocated to the Partners’
Capital Accounts in the following order of priority:

(1) First, to the holders of Common Units and LTIP Units with positive balances
in their Economic Capital Account Balances attributable to the Common Units and
LTIP Units in accordance with such balances until their Economic Capital Account
Balances attributable to the Common Units and LTIP Units are reduced to zero;

(2) Second, to the holders of the Series A Preferred Units until the Adjusted
Capital Account of such holders is reduced to zero; and

(3) Thereafter, to the General Partner.

For purposes of determining allocations of Net Loss pursuant to
Section 6.1(B)(1), a holder of a Profits LTIP Unit shall be treated as having a
separate Economic Capital Account Balance, and for this purpose a separate
Capital Account with an appropriate share of Partnership Minimum Gain and
Partner Minimum Gain shall be maintained, for each tranche of Profits LTIP Units
with a different issuance date that it holds and a separate Capital Account for
its Common Units or Capital LTIP Units, if applicable, and the Economic Capital
Account Balance of each holder of Common Units or Capital LTIP Units shall not
include any Economic Capital Account Balance attributable to other series or
classes of Partnership Units.”

Article 6, Section 6.1 of the Agreement is hereby amended with the addition of
section C, below:

“C. It is the intention of the parties hereunder that the aggregate Capital
Account balance of any holder of Series A Preferred Units in respect of its
Series A Preferred Units at any date shall not exceed the amount of the original
Capital Contributions made in respect of its Series A Preferred Units plus all
accrued and unpaid distributions thereon, whether or not declared, to the extent
not previously distributed. Notwithstanding anything to the contrary contained
herein, in connection with the liquidation of the Partnership or the interest of
a holder of Series A Preferred Units, and prior to making any other allocations
of Net Income or Net Loss, items of income and gain or deduction and loss shall
first be allocated to each holder of Series A Preferred Units in respect of its
Series A Preferred Units in such amounts as is required to cause the Adjusted
Capital Account of such holders with respect to such Series A Preferred Units
(taking into account any amounts such Partner is obligated to contribute to the
capital of the Partnership or is deemed obligated to contribute pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c)(2)) to equal the amount such Partner is
entitled to receive pursuant to the provisions of Section 6 hereof.”

 

9



--------------------------------------------------------------------------------

Section 11. Additional Allocation Provisions.

Section 4 of Exhibit B of the Agreement is hereby deleted in its entirety and
replaced by the following:

“4. Special Allocations in Connection with a Liquidating Event

The Partners intend that the allocation of Net Income, Net Loss and other items
of income, gain, loss, deduction and credit required to be allocated to the
Capital Accounts of the Partners pursuant to the Agreement will result in final
Capital Account balances that will permit the amount each Partner is entitled to
receive upon “liquidation” of the Partnership (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount
such Partner would have received if such amount was distributable pro rata in
accordance with Section 5.1 of this Agreement (other than a holder of Profits
LTIP Units with respect to Profits LTIP Units for which the Target Balance has
not been achieved without regard to this Section 4 of this Exhibit B).
Accordingly, notwithstanding the provisions of Section 6.1(A) and Section 6.1(B)
of the Agreement, in the taxable year of the event precipitating a Liquidating
Event and thereafter, appropriate adjustments to allocations of Net Income and
Net Losses (and items thereof) to the Partners shall be made to achieve such
result to the maximum extent possible; provided, however, in no event shall the
balance of the Capital Account balance of a holder of Profits LTIP Units (to the
extent attributable to such Profits LTIP Units) for which the Target Balance has
not been achieved without regard to this Section 4 of this Exhibit B be
increased to an amount excess of the balance that would result without regard to
this Section 4 of this Exhibit B.”

Section 1(A) of Exhibit A of the Agreement is hereby deleted in its entirety and
replaced by the following:

“A. The Partnership shall maintain for each Partner (and, to the extent
necessary to effectuate the provisions of this Agreement, for each Partner’s
interest in a specific class or series (or specified group of classes and/or
series)) a separate Capital Account in accordance with the rules of Regulations
Section 1.704-l(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions and any other deemed contributions made by
such Partner to the Partnership pursuant to the Agreement; and (ii) all items of
Partnership income and gain (including income and gain exempt from tax) computed
in accordance with Section 1.B hereof and allocated to such Partner pursuant to
Section 6.1(A) of the Agreement and Exhibit C of the Agreement, and decreased by
(x) the amount of cash or Agreed Value of all actual and deemed distributions of
cash or property made to such Partner pursuant to the Agreement, and (y) all
items of Partnership deduction and loss computed in accordance with Section 1.B
hereof and allocated to such Partner pursuant to Section 6.1(B) of the Agreement
and Exhibit C hereof.”

Section 12. Except as modified herein, all terms and conditions of the Agreement
shall remain in full force and effect.

 

10